Citation Nr: 1019570	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  04-27 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mark Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946 and from March 1948 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and November 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the August 2003 
rating decision, the RO denied service connection for a 
cardiovascular disability and a respiratory disability.  In 
the November 2004 rating decision, the RO denied entitlement 
to a TDIU.

In March 2006, the Board denied service connection for a 
cardiovascular disability and a respiratory disability, and 
remanded the issue involving entitlement to a TDIU for 
further development.  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2007, the Court issued an order that 
granted a Joint Motion for Remand, and remanded the matters 
involving entitlement to service connection for a 
cardiovascular disability and entitlement to service 
connection for a respiratory disability to the Board for 
action in compliance with the motion.  Thereafter, in January 
2008, the Board remanded the claims of entitlement to service 
connection for a cardiovascular disability, entitlement to 
service connection for a respiratory disability, and 
entitlement to a TDIU for further development.  A Board 
decision dated February 2009 denied the Veteran's claims.  In 
November 2009, the Court issued an order that granted a Joint 
Motion for Remand, and remanded the matter involving 
entitlement to a TDIU to the Board for action in compliance 
with the motion. 

The Board notes that the Veteran testified before the 
undersigned Veterans Law Judge during September 2005 at a 
Travel Board hearing.  The transcript of this testimony has 
been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude a veteran from obtaining or maintaining 
substantially gainful employment consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent. 38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The Veteran is service-connected for prostate cancer, 
evaluated as 60 percent disabling; a bilateral hearing loss 
disability, evaluated as 40 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and erectile dysfunction 
associated with prostate cancer, evaluated as noncompensable.  
The combined evaluation for all four service-connected 
disabilities is 80 percent.  Therefore, the Veteran meets the 
minimum schedular criteria for a TDIU.

The Board notes that in a March 2008 VA examination report 
and a June 2008 addendum thereto, a VA examiner opined that 
after examining the Veteran and reviewing the claims file, it 
is not at least as likely as not that the Veteran's prostate 
cancer would make him unable to obtain or maintain 
substantially gainful employment.  [It was noted that the 
Veteran suffered from stress incontinence in the past, which 
ultimately required placement of an artificial urinary 
sphincter.  The examiner stated that during the period prior 
to the placement of the urinary sphincter in 1999, it is at 
least as likely as not that the veteran was unable to obtain 
or maintain substantially gainful employment due to severe 
incontinence.  However, the Veteran's TDIU claim was not 
filed until June 2004; therefore, this time period is not 
applicable in the instant appeal.]  Moreover, the June 2008 
addendum specifically notes that the Veteran's erectile 
dysfunction related to his prostate cancer has no effect on 
his ability to obtain gainful employment.  Further, a June 
2008 VA audiology examiner opined that it is less likely than 
not that the Veteran is unable to obtain gainful employment 
due to hearing loss and tinnitus.  The examiner stated that 
this is because the Veteran is able to understand 
conversations with a hearing aid in the right ear.

The Board additionally notes that the Veteran, through his 
representative, submitted a report from a Certified 
Rehabilitation Counselor.  She indicated that the Veteran 
would be incapable of performing any work functions or a job 
in the competitive economy.  The Counselor spoke with the 
Veteran on the phone but did not engage him in a face-to-face 
conversation.

The November 2009 Joint Remand indicates that the Veteran 
should be afforded an additional VA examination to determine 
if the Veteran is unable to stand due to service-connected 
disabilities and to determine whether the Veteran suffers 
from dyspnea as a residual of prostate cancer.  The Board 
notes that ultimately, the examiner must determine if the 
Veteran is unemployable solely due to service-connected 
conditions.  Any decision or opinion regarding employability 
should not take into account non-service-connected conditions 
and advancing age.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for service-connected 
disabilities.  After securing the necessary 
release, the RO should obtain copies of any 
records not already on file.

2.  The Veteran should be afforded a VA 
examination by a PHYSICIAN with 
appropriate expertise to determine the 
impact of the service-connected 
disabilities on the Veteran's 
employability.  The examiner should note 
in the examination report that they are a 
physician.  The claims file must be made 
available for review by the examiner 
should note such review in the report.  

The examiner should identify the 
limitations resulting from each service-
connected disability to include whether 
the Veteran is unable to stand or has 
dyspnea due to a service-connected 
condition and provide an opinion as to 
whether the Veteran's service-connected 
disabilities are sufficiently severe, by 
themselves, to render him unable to 
maintain any form of substantially gainful 
employment consistent with his education 
and industrial background.  

The rationale for all opinions expressed 
must also be provided.  Again, only 
service connected disorders are for 
consideration and age and non-service 
connected disorders are not for 
consideration.

3.  After completion of the above, the 
AMC/RO should review the record and 
readjudicate the Veteran's claim for TDIU 
in light of any additional evidence added 
to the record assembled for appellate 
review.  If any benefit sought remains 
denied, the Veteran and his representative 
should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



